 JEWELL SMOKELESSCOAL CORPORATIONequipment and machinery in the production area.TheEmployer has no formal apprenticeshipprogram. The record establishes that the line ofprogression to tool-and-diemaker has been bypromotion through machinist and tool and cuttergrinder, and 6 of the 23 toolroom employees formerlywere production employees.While the parties agree that toolroom workrequires specific skills and that the incumbentemployees possess those skills, other employees inrelated crafts possess and exercise comparableskills in such classifications. as tool and purchaseinspectors,test equipment mechanics,maintenancemechanics,and machinists working in engineering.All skilled employees work in close proximity withotheremployees, sharing the same facilities,working the same hours under similar workingconditions, and enjoying the same benefits. None ofthe skilled employees at the plant are represented inseparate craft units.As noted above, collective bargaining in theplantwide unit has demonstrated its workability byproducing relatively stable labor relations for some12 years. Further, the record indicates that thisbargaininghasbeen so oriented as to giverecognition to such special interestsand differingproblems as craft employees may have. In those vastareas where toolroom employees share a substantialcommunity of interests with other employees in theexistingbargaining unit,they are covered bycommon provisions.On the other hand, the seniorityand bumping rights of skilled employees aregoverned by special provisions in the contractbetween the Intervenor and the Employer.Moreover, representatives of toolroom employeeshave served on the negotiating committee of theIntervenor,andtoolroomemployeeshaveparticipated in formulating contract demands.Itappears that the formation of the Petitionerarose as a result of an intraunion dispute.In July1965 a group of dissidents decided to resign from theIntervenorand seek separate representation.Toolroomemployees as well as general maintenanceemployees and machinists were invited to join in thiseffort.Only in December 1965, upon the advice ofcounsel to give the appearance of specializedrepresentation so as to qualify for craft severance,was participation restricted to toolroom employees.Petitioner has neither a constitution nor bylaws,lacksformalorganization,andhasneverrepresented any employees for collective-bargainingpurposes. Although this does not detract from itsstatus as a labor organization within the meaning ofSection 2(5) of the National Labor Relations Act, asamended, it lends no support to Petitioner's claim toqualifyas a "traditional" craft representative. Thus,aside from its own assertion as to its intent andpurpose in support of the instant petition, there is noevidence to establish that Petitioner is particularlyqualified to deal with the special problems of651craftsmen, a factor which we consider material,though not alone determinative.We view the functional interrelationship oftoolroom employees with other phases of theEmployer'sproduction operation, the frequentcontactandcommon interests sharedwithproduction employees as well as with other skilledemployees, the 12-year history of successfulbargaining on the broader basis which allowedflexibility to accomodate any special craft needs,and the questionable qualifications of the Petitionerconsiderations for continuing the current bargainingpattern. Therefore, we conclude that it would not beappropriate to permit severance of toolroomemployees from the existing production andmaintenance unit. Accordingly, we shall dismiss thepetition.3ORDERIt is hereby ordered that the petition herein be,and it hereby is, dismissed.3Holmberg,Inc.,162 NLRB 407.Jewell Smokeless Coal Corporation and KyleReed,an Individual.Case 5-CA-3504.March 28,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn November 18, 1966, Trial Examiner A. BruceHunt issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptionsand brief, and the entire record in this case, andhereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.163 NLRB No. 82 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andherebyordersthattheRespondent,JewellSmokeless Coal Corporation, Vansant, BuchananCounty, Virginia, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA. BRUCE HUNT, Trial Examiner: This proceeding, inwhich the charges were filed on June 6 and 24, 1966, andthe complaint was issued on July 29, 1966, involvesallegations that the Respondent, Jewell Smokeless CoalCorporation, violated Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended, 29 U.S.C. Sec. 151,etseq.On August 30, 1966, I conducted a hearing atAbingdon, Virginia, at which the General Counsel and theRespondent were represented. On October 5, 1966, theRespondent filed a motion to correct the transcript, and noobjection thereto has been received. The motion isgranted. Upon the entire record and my observation of thewitnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONJewellSmokelessCoalCorporation,aVirginiacorporation,has its principal office in Knoxville,Tennessee, and is engaged at Vansant, Virginia, inprocessing coal and manufacturing coke. The Respondentannually purchases materials valued in excess of $50,000which are shipped to it directly from points outsideVirginia, and it annually ships products valued in excess of$50,000 directly to points outside that Commonwealth.There is no dispute, and I find, that the Respondent isengaged in commerce within the meaning of the Act.II.THE UNIONUnitedMineWorkers of America,District 28, is a labororganizationwhichadmits to membershipemployees ofthe Respondent.It is not apartyto this case,however.III.THEUNFAIR LABOR PRACTICESA. The IssuesOn May 27, 1966, the Respondent discharged KyleReed, the Charging Party, and on May 30 it demoted GlenH.Roberts, another employee. Reed was a unionadherent, although not a member, and Roberts was neitheran adherent nor a member. The General Counselcontends,and the Respondent denies, that Reed'sdischarge violated both Section 8(a)(3) and (1) and thatRoberts'demotion violated only the latter section.'These findings are based upon the uncontradicted testimonyof the two employees On cross-examinationof Blankenship, hetestified that he did not recall a conversation about the Union withAdditional issuesarewhether certain conduct ofsupervisorsandcertain improvements in workingconditions violated Section 8(a)(1).B. BackgroundThe data below respecting elections has been obtainedfrom the Board's records, of which I take official notice.On August 16, 1963, in Case 5-RC-4243, an election wasconductedin a unitof the Respondent's production andmaintenance employees. Of approximately 101 eligiblevoters, 52 cast ballots against representation by the Unionand 29 voted in favor of such representation. OnAugust 21, 1964, in Case 5-RC-4766, another election wasconducted. There were approximately 84 eligible voters,and the vote was 42 to 33 against union representation. OnSeptember 3, 1965, in Case 5-RC-5259, still anotherelectionwas conducted. The approximate number ofeligible voters was 88, and the vote was 51 to 22 against theUnion.The Board's records in the 1963 case list theRespondent's address asWhitewood, Virginia. Therecords in the subsequent cases list the address asVansant,Virginia.WhitewoodandVansantarecommunitiesin Buchanan County. Insofar as theinstantcase discloses, the Respondent processes coke at Vansantonly.C.The Alleged 8(aXl) Conduct Other Than Reed'sDischarge and Roberts' DemotionThere is testimony that the Union began anotherorganizational campaign soon after the election in 1965.The record discloses little about the campaign and nothingabout its progress, but it is clear that the Union was asubject of conversation among employees.About April1966,R.E. (Bliss) Blankenship, theRespondent's superintendent, questioned two employeesabout the Union. The questioning is not alleged in thecomplaint as an unfair labor practice, but at the hearingthe General Counsel asserted that it had been unlawful,and opportunity to litigate the matter was afforded. One ofthe two employees is C. M. Silba. The name of the secondemployee is a subject of confusion in the transcript,although I recall no problem of identity at the hearing. Mytrialnotes identify the man as Rex Spencer, and he islisted in the transcript and in its index under that name.Also, he was referred to by counsel in oral argument asSpencer. I shall use that surname. On the other hand, thetranscript quotes the individual as having testified, "Myname is Rex Smith," and it quotes Silba as having spokenofhim as "Rex Smith." Turning to Blankenship'squestioning of the two employees, he approached Silba atwork and asked what could be done "to keep the unionquiet."Silba replied that it was "a little too late."Blankenship approached Spencer and said that he was"not trying to be nosey" but that he wanted to learn howthe man felt about the Union. Spencer began a reply bysaying that it was "hard to tell what they might do comeelection time," and Blankenship interrupted to say, "Youask eight or ten different questions, you are going to getquite a few different answers."' I find that Blankenship'squestioning of Silba and Spencer violated Section 8(a)(1).an employee named Mason Smith Assuming that Spencer's realsurname isSmith, it nevertheless is clear from the duties ofMason Smith and Spencer that they are different individuals JEWELL SMOKELESSCOALCORPORATION653On May 3, 1966, the Respondent's president, B. R.Thompson, mailed to each employee a mimeographedletter in which the Respondent announced (1) a generalwage increaseof 20centsper hour effective at thebeginning of the week immediately preceding, (2) anadditional general increase of $1 per day to becomeeffective during September 1966, (3) an increase in eachemployee's vacation payment, (4) an increase in accidentaldeath and dismemberment coverage from $5,000 to$20,000, and (5) an increase in weekly sickness andaccident benefits from $25 to $50. The complaintallegesthattheRespondentgranted these increases asinducements to employees to refrain from union activities.Nothing in the mimeographed letter supports thisallegation, nor is there evidence that the Respondentorallyconnected the increases with union activity.Moreover, there is no evidence that the Union'sorganizational campaign was in a significant stage on orabout May 3. On the other hand, there is reliable evidencethat the Respondent'smotive in granting the increaseswas economic. Thompson gave uncontradicted testimonyconcerning certain construction projects in BuchananCounty which had exhausted the supply of labor. Hetestified also that theincreaseswere necessary because ofthe "competitive situation that existed in our industry."Frank Wood, an officer in several companies in BuchananCounty which are competitors of the Respondent, and atwhich there has been no organizational activity in recentyears, testified that there was a scarcity of labor in thearea and that on May 1 his employees were given anincrease of 15 cents per hour. I conclude that theRespondent did not engage in an unfair labor practice bygranting the increases mentioned above.The final incident to be discussed under this heading isa remark which was made by Blankenship or Warren(Pete)Matney, a foreman, to Hobart Honaker, anemployee, a day or two after the work stoppage on May 27,discussed below. According to Honaker's uncontradictedtestimony, Blankenship or Matney said to him, "your workhere is satisfactory. You had better watch what you saybecause you know you are only temporary here." Honakerdid not reply,and nothing else was said.The record doesnot disclose whether Honaker had been talking to anyoneabout anything, but he did testify that he had not beentalking about the work stoppage and that he had not beenat work at thetimeof the stoppage. The record will notsupport a finding that the warning to Honaker was invalid.D. Reed's Discharge and Roberts' DemotionIn making coke, employees of the Respondent put coalinto large ovens, burn it, remove it, and quench it. The coalis transported to the ovens on conveyor belts. The coke istransported from the ovens in cars that travel on rails.After coal has been put in the ovens, one step preparatoryto burning it is to seal the edges of the doors to the ovens inorder to prevent air from entering and heat from escapingthe ovens. The sealing is done with mud which is appliedto the doors by hand, often amid very high temperatures.About January 1, 1966, Reed, who had been an employeeof the Respondent for about 7 years, was assigned theduties of making mud and applying it to the doors. AboutApril 1, 1966, Roberts, who had begun work for theRespondent about 8 months earlier, became a mudder.Both Reed and Roberts worked on the morning shift asmembers of the "charging crew."On the morning of May 27, 1966, the day of Reed'sdischarge, the operator of a locomotive, used to haul coke,did not report for work and Foreman Matney triedunsuccessfully to induce an employee on the night shift tocontinue at work that morning. Having been unsuccessful,Matney assigned Reed to operate the locomotive. Theremoval of Reed from the charging crew left that crew aman short, and Roberts soon decided that he could notapply the mud without assistance. Roberts asked Reed totellMatney that help was needed, and Reed did so. After ashort time in which help did not arrive, Roberts went toMatney and said that he needed a helper. Matney askedRoberts to continue at work, adding that maybe Matneycould obtain a helper for him. Roberts replied that hewould "mud four or five" more doors by which timeMatney should find someone to 'help. Roberts returned tothe ovens and told employees of his conversation withMatney. At that point, "Shorty" Culbertson, whose jobwas to level coal in the ovens, calleda man ina tower whocontrolled the flow of coal on the conveyor belts.Culbertson told the man to send enough coal for five ovensand then to stop the flow. A work stoppage soon occurredat the ovens, but prior thereto other operations of theRespondent were halted. A quench car broke down and awelder was called to repair it. Cables were laid acrosstracks so that the welding equipment would function at thepoint where the quench car had stopped. Because thequench car was essential in quenching coke, and becauselocomotives and cars could not travel over cables whichhad been laid across tracks, Reed and some otheremployees were forced to cease work. By the time thewelding operation had been completed, Roberts and otheremployees in the charging crew had stopped work to awaitthe arrival of a man to help Roberts do the mudding.Additionalemployees, includingReed,Culbertson,pushers who push cars of coke, the welder, and theoperator of the quench car, stopped work in sympathy.Matney directed Reed to resume work, but Reed refused,saying that he would work "when these fellows here getstheir differences straightened out." 2 Soon SuperintendentBlankenship appeared on the scene with a helper forRoberts. Blankenship saw Reed and said that the workstoppage was not a matter of concern to Reed, whoanswered that he was concerned because it was his job asa mudder which had been vacant and which had causedthe charging crew to cease work. With a helper forRoberts, work was resumed. Within a matter of minutes,Matney told Blankenship of Reed's refusal to obeyMatney's direction to work, and together Blankenship andMatney went to Reed. Blankenship said to Reed, soBlankenship testified for the Respondent, that Reed hadterminated his employment by refusing to work atMatney's direction. Reed picked up a lump of coke andthreatened to mar Blankenship's face so much thatBlankenship's wife would not recognize him, but Reed didnot attack Blankenship. Soon Reed resumed work, partlyat the suggestion of a fellow employee, hoping thatBlankenship would change his mind, but Blankenship told2The quotation is from Reed's testimony Matney testified forthe Respondent that Reed said,"Iwon't[work]because I amwith these boys " 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDReed that the latter's pay had been stopped and that therewould be no compensation for additional work.3The next day, May 28, a Saturday, was a day off forRoberts. He was scheduled to work on May 29, but on the28th he received word from both Blankenship and Matneynot to report for work until the 30th. Upon returning towork, Roberts was transferred by Matney to a constructioncrew on which Roberts had worked before being assignedto the ovens. The transfer constituted a demotion becauselower wages and fewer benefits were received by membersof that crew. Soon after Roberts' transfer, he askedBlankenship the reason for it. Blankenship said that theRespondent did not need a man at the ovens who could notdo his job. Blankenship then asked whether Roberts could"mud more than four or five doors." Roberts, whose workon the ovens had been complimented by Matney,answered in the negative,meaning,but notexplaining,thathecouldnotmudmore doors under thecircumstances that existed on May 27.4On or about June 1, Reed talked with Blankenship,seekingreinstatement.Reed's versionneed not be recited.ItsufficestoquoteBlankenship's testimony:"I[Blankenship]toldhim [Reed] in view of thecircumstances that he had refused to take direct ordersfrom his foreman [Matney] and had refused to do the jobto which he was assigned, and had associated himself witha problem with which he had no concern, I felt justified" inhaving discharged, and in refusing to reinstate, him.5On June 6 and 24, Reed filed the charges in this case.On August 1, a copy of the complaint was served upon theRespondent. On August 17, Roberts was summoned toBlankenship's office where he talked with Blankenshipand one of the Respondent's attorneys. He was offeredreinstatementto his job-at-the ovens, at the rate of payprovided for that job, and there was an inconclusivediscussion concerning his claim for backpay; i.e., theamount he would have earned at the ovens less the amounthe earned on the construction crew from May 30 throughAugust 17. On the next day, August 18, Roberts returnedto work at the ovens. At the time of the hearing, he had notreceived any backpay.In ascertainingthe Respondent's position concerningRoberts' transfer on May 30, difficulty is encounteredbecause of errors in the transcript. If I correctlyunderstand that position, it is that (1) the men in thecharging crew had a justifiable grievance on May 27 andwere entitled to stop work pending the arrival of a man tohelp Roberts, but (2) Roberts was not transferred to theconstruction crew onMay 30 because of the workstoppage, and (3) he was transferred instead because, onthat day, the construction crew was "short-handed andneeded help," and because he indicated to Blankenship9 In resuming work, Reed drove the locomotive An employeestanding nearby was caught between cars of hot coke in Reed'scargo and like cars in another cargo The employee sustainedsome burns from steam but he attended to the burns himself anddid not need the services of a physician This incident need not bediscussed further becauseitwas nota factor in Reed's dischargenor in the Respondent's subsequent refusal to reinstate himThe findings concerning the conversation between Robertsand Blankenship are based upon the former's reliable testimonyOn the other hand, Blankenship testified that on May 30 anadditional man was needed on the construction crew, that Robertshad worked on that crew, that Blankenship "asked him if he feltlike, on the morning of the incident of May 27, that if four or fivedoors was all that he felt like he was physically able to mud," thatthat he could not mud enough doors during a day.6Additionally, the Respondent contends that (1) Reed hadno right to join the work stoppage because he was not amember of the charging crew on May 27, and (2) Reed wasvalidly discharged because of his refusal to work. Thefactsdo not support the Respondent's contentionsconcerning Roberts, and the Respondent is mistaken in itsunderstanding of the law that is applicable to Reed'sdischarge. The record is clear that representatives of theRespondent, particularly Foreman Matney, were upset bythe work stoppage. It was the first one within Matney'sexperience althougl. there had been occasions when acrew under Matney's supervision had worked with lessthan a full complement of men. With respect to Roberts,we have seen that on May 28 he was told not to report towork on May 29, and that promptly after he reported onMay 30, Matney assigned him to the construction crew.There is no evidence that on May 28 the Respondent knewthat the construction crew would be "short-handed" 2days later, and,assumingsuch knowledge, it would haveafforded no basis for depriving Roberts of a day's work atthe ovens on May 29. Moreover, it was after Roberts beganwork with the construction crew on May 30 that he gave anegative answer to Blankenship's question whether hecould "mud more than four or five doors." Thus, Roberts'answer played no part in the Respondent's earlier decisionto transfer him. The record dictates the conclusion that hewas transferred because he initiated the work stoppage.Section 7 of the Act provides, insofar as pertinent, that"[e]mployees shall have the right ..to engage in ...concerted activities for the purpose of ... mutual aid orprotection ...... There can be no question that the workstoppage was concerted activity, the purpose of which wasthe participants'mutualaid or protectionagainst aworking condition in the charging crew which theyregarded as objectionable. The law also is clear thatReed's participation in the stoppage was protected. Reedwas temporarily a locomotive operator and not a memberof the charging crew, but it would be immaterial if hisregular employment had been to operate the locomotive. Ineed cite only one case,Morrison-Knudsen Company, Inc.,et al. v. N.L.R.B.,358 F.2d 411 (C.A. 9), and add that theprincipal cases which govern here are discussed in theopinion inthe cited case. The court, quoting from its ownopinion in an earlier case,Salt River Valley Water Users'Association v. N.L.R.B.,206 F.2d 325, 328 (C.A. 9), said at358 F.2d 413 that "'concerted activities for the purpose of...mutual aid or protection' are not limited to unionactivities."Quoting also fromN.L.R.B. v. Peter CaillerKohler Swiss Chocolates Company, Inc.,130 F.2d 503, 505(C.A. 2), the court said at page 414:When all the other workmen in a shop make commoncause with a fellow workman over his separateRoberts answered affirmatively, and thatBlankenshipthen toldhim to continue at work with the construction crewsDuring the conversation between Blankenship and Reed, theformer did not advance, as a reason for refusingreinstatement,the fact that Reed, immediately upon being discharged, hadthreatened to mar Blankenship's face with a lump of coke TheGeneral Counsel, citing cases in oral argument, contended thatReed's threat should not bar his reinstatement Counsel for theRspondent,arguing next,did not mention the subject (No partyfiled a brief) I deem it unnecessary to discuss the matter further.6The issue here is not whether the Respondent had anobligation to give Roberts a helper, but whether Roberts wastransferred because he led a work stoppage to enforce his demandfor a helper JEWELL SMOKELESSCOALCORPORATION655grievance, and go out on strike in his support, theyengaged in a "concerted activity" for "mutual aid orprotection," although the aggrieved workman is theonly one of them who has any immediate stake in theoutcome. The rest know that by their action each oneof them assures himself, in case his time ever comes,of the support of the one whom they are all thenhelping; and the solidarity so established is "mutualaid" in the most literalsense, asnobody doubts....I find that the Respondent, by discharging Reed and bytransferringRoberts, interferred with, restrained, andcoerced employees in the exercise of rights guaranteed inSection 7, and thereby violated Section 8(a)(1).The final issue involves the allegation of the complaintthatthediscriminationagainstReed discouragedmembership in the Union, in violation of Section 8(a)(3). Ishall not resolve the issue because a resolution would notalter the remedy set forth below. I note, however, that theUnion was not involved in the work stoppage and thatBlankenship denied knowing that Reed was a unionadherent.IV.THE REMEDYnecessary to analyze the amounts of backpay and the rightto reinstatement under the terms of this RecommendedOrder.Inorder tomake effective the interdependentguarantees of Section 7 of the Act, I shall recommendfurther that the Respondent cease and desist frominfringing in any manner upon the rights guaranteed insaid section.N.L.R.B. v. Express Publishing Company,312U.S. 426;N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532(C.A. 4).Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaningof Section 2(5) of the Act.2.By interferingwith,restraining,and coercingemployees in the exercise of their rights under the Act, theRespondent has engaged in and is engaging in unfair laborpractices affecting commerce within the meaning ofSections 8(a)(1) and 2(6) and (7) of the Act.Having found that the Respondent has engaged in unfairlabor practices affecting commerce, I shall recommendthat it cease and desist therefrom, and that it takeaffirmative action to effectuate the policies of the Act. Asrecited, Roberts was reinstated to his job as a mudder onAugust 18, 1966. I shall recommend the usual orderconcerning reinstatement, however, in order to assure thatRoberts shall not lose any vacation or other rights becauseof the discrimination against him. Accordingly, Irecommend that the Respondent offer Reed and Robertsimmediate and full reinstatement to their former jobs asmembers of the charging crew, or to substantiallyequivalent positions(The Chase National Bank of the Cityof New York, San Juan, Puerto Rico, Branch,65 NLRB827), without prejudice to their seniority or other rights orprivileges, and that the Respondent make each of themwhole for any loss of pay he may have suffered as a resultof the discrimination against him, by payment to him of asum of money equal to that which he normally would haveearned from the date of the discrimination to the date of aproper offer of reinstatement,' less his net earnings(Crossett Lumber Company,8 NLRB 440, 497-498) duringsaid period, the payment to be computed on a quarterlybasis in themannerestablished inN.L.R.B. v. Seven-UpBottling Company of Miami, Inc.,344 U.S. 344, withinterestat6percentperannum,PhilipCareyManufacturing Company, etc. v. N.L.R.B.,331 F.2d 720(C.A. 6).8 I shall recommend also that the Respondentpreserve and make available to the Board or its agents,upon request, for examination and copying, all payrollrecords, social security payment records, timecards,personnel records and reports, and all other recordsBackpay for Roberts shall begin on May 29, 1966, his firstregular workday after the work stoppage Backpay for him shallbe tolled as of August 18, the date upon which he wasreinstatedas a member of the charging crew.8 If Reed should currently be serving in the Armed Forces ofthe United States, the Respondent shall notify him promptly of hisright to fullreinstatementupon application after discharge fromthe Armed Forces in accordance with the Selective Service Actand the Universal Military Training and Service Act, as amendedBackpay to Reed shall be tolled for the period of his militaryservice9Although the Respondent committed unfair labor practicesRECOMMENDED ORDERUpon the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I hereby recommend that the Respondent,Jewell Smokeless Coal Corporation, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discharging,transferring,orotherwisediscriminating against employees because they engage inconcerted activities for the purpose of mutual aid orprotection.(b) Interrogating employees concerning their unionactivities.(c) In any other manner interfering with, restraining, orcoercingemployees in the exercise of the rightsguaranteed in Section 7 of the. Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer Kyle Reed and Glen Roberts immediate andfullreinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights or privileges, and make each of them whole, inthe manner set forth in the section of this Decision entitled"The Remedy."(b)Preserve and make available to the Board or itsagents, all payroll and other records, as set forth in said"Remedy" section.(c)Post at its places of business in Buchanan County,Virginia,9 including all places where notices to employeescustomarily are posted, copies of the attached noticemarked Appendix.10 Copies of said notice, to be furnishedonly at Vansant,Virginia, it is reasonable to infer that itsemployees in the nearby community of Whitewood became awareof itsconduct10 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further eyent that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "aDecree of the United States Court of Appeals Enforcing anOrder" shall be substituted for the words "a Decision andOrder " 656DECISIONSOF NATIONALLABOR RELATIONS BOARDby the Regional Director for Region 5, after being signedby the Respondent's representative, shall be posted by itimmediately upon receipt thereof, and maintained by it forat least 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to ensure that said notices are not altered,defaced, or covered by any material.(d)Notify the Regional Director for Region 5, in writing,within 20 days from the receipt of this Decision, what stepsthe Respondent has taken to comply herewith.''IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges that the Respondentviolated Section 8(a)(3) of the Act." In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE To ALLEMPLOYEESPursuant to the RecommendedOrderof a TrialExaminer of the NationalLaborRelations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOTdischarge,transfer,or otherwisediscriminate against you because you engage inconcerted activities that are protected by the NationalLaborRelations Act.WE WILL NOTinterrogate you concerning yourunion activities.WE WILL NOTviolate any of the rights which youhave under the NationalLaborRelations Act to join aunion of your own choice and to engage in union orconcerted activities, or not to join a union and not toengage in such activities.WE WILL offer Kyle Reed immediate and fullreinstatement to his former job or an equivalent one.WE WILL payKyle Reed and Glen Roberts backpayto cover the earnings which they lost because wediscriminated against them.JEWELL SMOKELESS COALCORPORATION(Employer)DatedBy(Representative)(Title)NOTE: If Kyle Reed should currently be serving in theArmed Forces of the United States, we will notify him ofhis right to full reinstatement upon application afterdischarge from the Armed Forces in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 6th Floor, 707NorthCalvertStreet,Baltimore,Maryland 21202,Telephone 301-752-8460, Extension 2159.Louisiana Bunkers, Inc.andSurprise, Inc.,Successor to Patterson Menhaden Corp.andFish,Seafood,Agricultural and AlliedWorkersUnionNo. 300,AmalgamatedMeat Cutters and Butcher Workmen ofNorth America,AFL-CIO. Cases 15-CA-2716and 15-CA-2717.March 28,1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn November 3, 1966, Trial Examiner W. EdwinYoungblood issued his Decision in the above-entitledproceeding, finding that Respondents had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.Thereafter,Respondents jointly filedexceptions to the Trial Examiner's Decision, and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rqlings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions , the brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondents, LouisianaBunkers, Inc., and Surprise, Inc., Successor toPattersonMenhaden Corp., Cameron, Louisiana,their officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceedingarisesupon the consolidatedcomplaints of the General Counsel issued February 28,1966,in Cases15-CA-2716and 15-CA-2717upon chargesfiled September 28, 1965, by Fish,Seafood,Agriculturaland Allied Workers Union No. 300,Amalgamated MeatCuttersandButcherWorkmen of North America,AFL-CIO,herein called the Union.The complaint in Case163 NLRB No. 83